Title: To George Washington from Henry Lee, 12 June 1790
From: Lee, Henry
To: Washington, George

 

My dear sir
Stratford June 12th 1790

We have been all again made most miserable by the accounts received of the desperate state of your health—True it is that the general gloom has been succeeded by joy in as much as we have just heard that you was safe & likely to be restored to your usual vigor.
But when I recollect that in the course of a few months you have been twice dangerously ill, & am informed by all who have seen you of the unfortunate change which your constitution seems to have undergone, I profess my mind is far from ease & quietude.
Surely sir, either you do not use your accustomed exercise of body, or the air of N. York disagrees with you.
In either or both cases a return to Mt Vernon for a few months might prove highly advantageous. The relaxation from business, as well other concurring causes would probably produce a complete recovery.
The same principles which governed you in your return to public life, commands you to pay every respect to your health.
You engaged in the arduous dutys of your present station from love of country & obedience to the will of the people—To do them permanent good was your sole object—this cannot be done in two years—therefore the conservati⟨on⟩ of your life by every possible means is a duty you owe to the community, a duty which I ardently hope you never will slight, however indifferent the philosophy of your mind may render you to the las⟨t⟩ task of mortals.
Whatever you may do, whether you come once more among us, or determine to run all risks of a life invaluable to your friends & fellow citizens, I beg leave to renew my unabated & sincere zeal for your health & happiness—a zeal which encreases with my knowledge of human nature & my reflexions on those characters whose virtues & labors in different periods of time & different quarters of the globe have stamped with the title of immortality. With the highest ⟨re⟩spect & the warmest affection I am unalterably your most ob. servt

Henry Lee



P.S. My long afflicted Mrs Lee is now very ill & I fear cannot be preserved.

